Citation Nr: 1615823	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of left leg surgery performed by the Department of Veterans Affairs on April 3, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from October 1963 to October 1965. 

This matter is on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in March 2014, the Veteran testified before an Acting Veterans Law Judge at a video conference hearing conducted via the above RO.  A transcript of this hearing is of record.  However, during the pendency of the appeal, the Veterans Law Judge left the Board.  As such, the Veteran was notified in a February 2016 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2015).  While this letter was later returned to the Board in an envelope stamped "Return to Sender-unable to forward" the Veteran's representative was also provided with a copy of the letter.  

Neither the Veteran nor his representative indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.  The undersigned has reviewed the transcript.

In October 2014, this case was remanded for further development and is now ready for disposition.

In January 2015, the Veteran signed an expedited waiver of the 30 day waiting period.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

Residuals of left leg surgery did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

Criteria for compensation under 38 U.S.C.A. § 1151 for residuals of left leg surgery have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of left leg surgery, which he claims is a result of medical surgery performed at a VA facility on April 3, 2008.  In particular, the Veteran asserts that the complications he has experienced since his April 2008 surgery, such as constant pain, swelling of the left ankle, numbness, loss of sensation in the left leg, and difficulty walking, exceed those of normal complications for that type of surgery.  See, Hearing Transcript at pages 7 and 13.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and either:

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  See 38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability due to VA medical care, VA compares the Veteran's condition immediately before the beginning of the relevant care or treatment to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and has additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

According to the applicable regulations, 'informed consent' means consent that is freely given after a careful explanation by a medical practitioner of a proposed diagnostic or therapeutic procedure or course of treatment.  See 38 C.F.R. §§ 3.361, 17.32.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  Id.; see McNair v. Shinseki, 25 Vet. App. 98, 107 (2011) (holding that 'the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk').

To determine whether a claimant has given his informed consent, the Board will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements, which are immaterial under the circumstances of a particular case, will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

To determine whether the proximate cause of a claimant's qualifying additional disability was an event not reasonably foreseeable, the Board will consider whether the event in question posed a risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.; 38 C.F.R. § 3.361(d)(2).

Turning to the merits of the claim, on April 3, 2008, the Veteran underwent a left femoral popliteal bypass, above-the-left-knee, with reversed saphenous vein graft surgery for treatment of his severe peripheral vascular disease.  Prior to the surgery, the Veteran, the physician who performed the surgery, and a VA nurse, signed and witnessed his signature on a consent form that disclosed the risks of the surgery.  The risks associated with the procedure included, but were not limited to, no guarantee of a return of a normal blood supply or normal function [of the extremity] and swelling.  The Veteran tolerated the surgery well and had an uneventful immediate postoperative course, aside from some anemia.  He was discharged on April 8, 2008. (See VA consent form, dated March 12, 2008 and discharge summary report, dated from April 3, to April 8, 2008). 

In mid-April 2014, the Veteran returned to VA's vascular clinic with complaints of pain and swelling in the left leg and an inability to walk.  The Veteran was admitted to the hospital in order to rule out deep venous thrombosis and for physical therapy.  Upon admission, a venous duplex scan was negative for any evidence of acute deep venous thrombosis.  There was lymphadenopathy in the groin and a fluid collection that was a hematoma versus a seroma in the groin.  An x-ray of the left knee was negative.  A consult from physical medicine and rehabilitation noted that the Veteran did not necessitate any further inpatient rehabilitation.  The Veteran's skin staples and steri strip were removed.  The examining clinician noted that the Veteran still had considerable swelling of the left lower extremity.  He was advised to elevate his leg or to lie supine in bed with limited out-of-bed time except to attend medical appointments and activities of daily living. (See VA discharge report, dated in mid-April 2008). 

VA treatment reports, dated in October 2009 and March 2010, reflect that the Veteran continued to experience chronic left knee/lower leg pain since his 2008 left lower extremity vascular surgery.  The examining clinicians also noted that he had signs of muscle tightness and atrophy, as well as probable residual nerve damage. 

In November 2010, a VA staff physician opined, after a review of the claims files and above-cited medical record, that the Veteran's left knee condition, status-post left femoral popliteal bypass graft surgery was not the result of his willful misconduct and was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.  The examining physician reasoned that the Veteran's left knee condition, per an April 15, 2009 VA rehabilitation note, clearly documented that it was secondary to pain and swelling of the left lower extremity-clinical findings that were clearly listed on the pre-surgery consent form. 

In an October 2014 remand, the Board found the November 2010 VA examining physician's opinion to be inadequate in that she failed to discuss the presence, if any, of any possible nerve damage of the left lower extremity, as indicated by VA clinicians in October 2009 and March 2010 and, if so, whether it was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonable foreseeable.

Pursuant to the Board's remand, on November 2014 VA peripheral nerves condition Disability Benefits Questionnaire (DBQ) examination, after a thorough review of the claims file and examination of the Veteran, the examining physician diagnosed peroneal neuropathy.  The examining physician opined that it is more likely than not that the Veteran has additional neurological disability of the left leg based on the rationale that the Veteran has evidence of left peroneal nerve damage status post-surgery to the left leg in April 2008 that was not evident prior to surgery.  However, he also opined that it is less likely than not that the additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the fault on the part of the VA in furnishing care to the Veteran.

It is important for the Veteran to understand that the Board is not disputing the fact that the Veteran has many problems associated with the treatment at issue.  However, the VA examining physician noted that the document evidenced that the Veteran had been afforded the opportunity to read the consent and that the Veteran chose to have the recommended treatment/procedure.  There are no other opinions of record addressing the standard of care or foreseeability.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether compensation for a left leg disability under 38 U.S.C.A. § 1151 is warranted, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is not competent to opine on questions of causation, medical negligence, or reasonable foreseeability of medical risks particular to the April 2008 surgery.  Indeed, contrary to the Veteran's assertions, the medical evidence, as highlighted by the November 2010 and November 2014 VA examining physicians, shows that VA was not careless, negligent, used lack of proper skill, or demonstrated error in judgment, or similar instance of fault.  The evidence also shows that the complications claimed by the Veteran were reasonably foreseeable (while unfortunate). The Board finds the November 2010 and November 2014 VA examining physicians' opinions, in the aggregate, to be the most probative evidence.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in July 2010, of the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  As such, the VCAA duty to notify was satisfied

Additionally, the Veteran testified at a hearing before the Board  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning his claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of left leg surgery.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, available service personnel records, post-service treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations and opinions were obtained in November 2010 and pursuant to the Board's October 2014 remand, in November 2014.  In sum, the Board finds that the examination reports and opinions show that the examining physicians considered the evidence of record and the reported history of the Veteran, conducted thorough examinations, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.

ORDER

Entitlement to compensation under  38 U.S.C.A. § 1151 for residuals of left leg surgery performed by the Department of Veterans Affairs on April 3, 2008 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


